FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 14, 2022

                                        No. 04-22-00497-CV

                                    IN RE Paty MCDERMOTT

                                  Original Mandamus Proceeding1

                                            ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        After consideration, we GRANT real party in interest’s First Motion for Extension of
Time to File a Response to the Petition for Writ of Mandamus. Real party in interest’s response
is due on or before September 27, 2022.

           It is so ORDERED on September 14, 2022.

                                                                        PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2021CI09758, styled James William McDermott v. Paty McDermott,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.